DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 10/27/2020 has been entered.  Claims 1-9 remain(s) pending in the application.  Applicant's amendments to the Claims have overcome each and every objection and most 112(b) rejections previously set forth in the Non-Final Office Action mailed 07/08/2020.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicants argument with respect to claim 1 and 7 regarding AIZAWA; Tsutomu et al. US 20140290236 A1, hereinafter Aizawa, failing to disclose a “travel mechanism is configured to switch a traveling speed of the construction machine between a high speed and a low speed”, the examiner respectfully disagrees.  The applicant further argued that the remote control valve (39) has three settings: forward, neutral and reverse; and that these valve settings are incapable of providing the “high and low speed” as claimed.  In response, it is not the remote control valve that is claimed to provide the ‘high and low speed’, but the “travel mechanism”, which is comprised of many components only one of which is the remote control valve.  The ‘travel mechanism’ as a whole is capable of providing ‘high and low speed as claimed’.  
In response to applicants argument with respect to claim 1 and 7 regarding Aizawa, failing to disclose a “the controller activates the remote control valve… on the basis of a setting signal from… a rotation speed signal from the rotation sensor”, the examiner respectfully disagrees.  The examiner in the NFOA cited [0080, 0086-0089, 0095] as evidence.  [0083] states the controller activates the remote control valve.  [0080] states that a rotation sensor (35) feeds a rotation speed signal to the controller (20).  [0080] further states that the rotation speed signal is used in a “vehicle speed calculation” which [0081] states is part of a “travel load” calculation.  The travel load calculation is used to determine the activation amounts of the engine speed and the displacement of the pump.  The displacement of the pump is controlled by setting the remote control valve to a forward/backward position in combination with an opening amount of the pressure adjusting solenoid valve as indicated by [0096-0097]. To paraphrase, the controller determines the displacement amount of the pump (by 
In response to applicants argument with respect to claim 1 and 7 regarding Aizawa, failing to disclose a “the controller activates the remote control valve… on the basis of a setting signal from… pressure signals from the pressure sensors”, the examiner respectfully disagrees.  The applicant further argued that Aizawa does not activate the remote control valve based upon pressure signals.  In response, the NFOA indicated that the controller does activate the remote control valve [0083].  The NFOA further indicated that Aizawa failed to disclose pressure sensors.  DeMarco; Frank A. et al. US 20110295473 A1, hereinafter DeMarco cured that deficiency by teaching pilot line pressure sensors (50, 50) which enable the controller (20) to adjust the remote control valve (24) in ‘a more accurate manner and may also improve diagnostic and error detection functions’ [0029].  Therefore, the modified device of Aizawa/DeMarco discloses the claimed limitation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
Claim 5 Ln 9-10 cites the limitation "to supply the hydraulic oil to the pump”.  It is unclear what the bold term means as it appears to be a literal translation from a foreign language and its original meaning is lost.  Therefore the scope of the claim is indeterminate.
Claim 6 Ln 2-3 cites the limitation "and pressure signals from pressure sensors”.  Claim 1 line 16 cites ‘the pilot lines are each provided with a pressure sensor’.  It is unclear if these sensors are new or the same sensors as previously cited.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as -- and pressure signals from the pressure sensors --.
Claim 6 Ln 3 cites the limitation "detect pressure equivalent to full lever”.  It is unclear if this pressure is the same as or different from the pressure cited in claim 1 line 16.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --detect the secondary pressure equivalent to full lever--.
Claim 6 Ln 5 cites the limitation "a high speed to a low speed”.  It is unclear if these limitations are the same as or different from the speeds cited in claim 1 line 11.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --[[a]] the high speed to [[a]] the low speed--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AIZAWA; Tsutomu et al. US 20140290236 A1, hereinafter Aizawa.
Regarding claim 9, Aizawa discloses (Fig. 2) a traveling control method for controlling a traveling mechanism of a construction machine, the traveling mechanism comprising left and right sub-traveling mechanisms, the left and right sub-traveling mechanisms being driven by a hydrostatic transmission (HST) (as depicted, there is a left and right wheel driven by a hydrostatic transmission) having a pump (26) and a motor (29), the traveling control method comprising the steps of: 
providing 
a remote control valve (39) that controls an operation of the construction machine [0083], 
a pressure adjusting solenoid valve (43) that adjusts a primary pressure (pressure in line 53) of a hydraulic oil supplied to the remote control valve [0085], 
a setting mechanism (22) for executing a fixed setting to make the construction machine perform a desired operation [0089-0092], and 
a controller (20) for controlling the traveling mechanism through a traveling control mechanism  [0083]; 
switching a traveling speed of the construction machine between a high speed and a low speed slower than the high speed, in accordance with an operation amount of 
activating the remote control valve independently of a manual operation of the remote control valve (depicted as a solenoid valve therefore operated independently of any manual operation) by the controller so as to adjust the secondary pressure of the hydraulic oil supplied from the remote control valve [0083] based on a setting signal from the setting mechanism and a rotation of the motor [0080, 0086-0089, 0095]; and 
adjusting a flow rate of the hydraulic oil discharged from the pump by the remote control valve by changing or keeping constant the secondary pressure of the hydraulic oil supplied from the remote control valve (At least one of the ‘setting mechanisms’ includes an ‘inching pedal’ (22), which further comprises an ‘inching pedal sensor’ (51), which provides indication of the inching pedals position in terms of ranges (A and ‘not A’) [0089-0092].  Placing the setting mechanism (22) in range (A) instructs the controller (20) to lower pump displacement via the remote control valve (39) and pressure adjusting solenoid valve (43) resulting in a low speed traveling speed, lower than the setting mechanism (22) residing in a range (‘not A’) resulting in a high speed traveling speed as further evidenced by [0107-0108]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa, in view of DeMarco; Frank A. et al. US 20110295473 A1, hereinafter DeMarco.  
Aizawa and Demarco are considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (a traveling control mechanism that controls a traveling mechanism configured by an HST circuit).  MPEP2141.01(a) I.
Regarding claim 1, Aizawa discloses (Fig. 2) a traveling control mechanism that controls a traveling mechanism of a construction machine, the traveling mechanism comprising left and right sub-traveling mechanisms, the left and right sub-traveling mechanisms being driven by a hydrostatic transmission (HST) circuit (as depicted, there is a left and right wheel driven by a hydrostatic transmission), the traveling control mechanism comprising: 
a remote control valve (39) that controls an operation of the construction machine [0083]; 
a pressure adjusting solenoid valve (43) that adjusts a primary pressure (pressure in line 53) of a hydraulic oil supplied to the remote control valve [0085]; 
a setting mechanism (22) for executing a fixed setting to make the construction machine perform a desired operation [0086-0089, 0095]; and 
a controller (20) for controlling the traveling mechanism, wherein: 
the traveling mechanism is configured to switch a traveling speed of the construction machine between a high speed and a low speed slower than the high 
the HST circuit comprises a pump (26) and a traveling motor (29), 
the pump connects to pilot lines (37, 38) extending from the remote control valve and allows the hydraulic oil supplied from the remote control valve to flow therethrough [0083], 
the traveling motor comprises a rotation sensor (35) that measures a rotation speed of the traveling motor [0080], 
the controller activates the remote control valve independently of a manual operation thereof (depicted as a solenoid valve therefore operated independently of an manually operated input device such as 21, 22) so as to adjust the secondary pressure of the hydraulic oil supplied from the remote control valve [0083] based on a setting signal from the setting mechanism, and a rotation speed signal from the rotation sensor [0080, 0086-0089, 0095], and 
the remote control valve adjusts a flow rate of the hydraulic oil discharged from the pump by changing or keeping constant the secondary pressure of the hydraulic oil that flows through the pilot lines [0083]. 
Aizawa fails to explicitly state that the pilot lines are each provided with a pressure sensor that measures a pressure of the hydraulic oil flowing through the pilot line and the controller activates the remote control valve so as to adjust the pressure of the hydraulic oil supplied from the remote control valve on the basis of a setting signal from the pressure signal from the pressure sensor.
DeMarco discloses (Fig. 1) a traveling control mechanism that controls a traveling mechanism configured by an HST circuit and provided to each of a left and a 
a remote control valve (24) that controls an operation of the construction machine [0025]; 
a setting mechanism (18) for executing a fixed setting to make the construction machine perform a desired operation [0025]; and 
a controller (20) for controlling the traveling mechanism, wherein: 
the HST circuit is provided with a pump (26) and a traveling motor (28), 
the pump connects to pilot lines (the lines connecting 24 to 22) extending from the remote control valve and allowing the hydraulic oil supplied from the remote control valve to flow therethrough [0028], 
the pilot lines are each provided with a pressure sensor (50) that measures a pressure of the hydraulic oil flowing through the pilot line ([0029] discloses that the pressure sensors provide more accurate control and may also improve diagnostic and error detection functions),
the traveling motor is provided with a rotation sensor (32) that measures a rotation speed of the traveling motor [0025], 
the controller activates the remote control valve so as to adjust the pressure of the hydraulic oil supplied from the remote control valve on the basis of a setting signal from the setting mechanism, a pressure signal from the pressure sensor, and a rotation speed signal from the rotation sensor [0025, 0029]. 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Aizawa, by providing the pilot lines with a pressure sensor that measures a pressure of the hydraulic oil flowing through the pilot line, as taught by 

Regarding claim 7, Aizawa discloses (Fig. 2) a traveling control method for controlling a traveling mechanism of a construction machine, the traveling mechanism comprising left and right sub-traveling mechanisms, the left and right sub-traveling mechanisms being driven by a hydrostatic transmission (HST) circuit (as depicted, there is a left and right wheel driven by a hydrostatic transmission), the traveling control method comprising the steps of: 
providing 
a remote control valve (39) that controls an operation of the construction machine [0083], 
a pressure adjusting solenoid valve (43) that adjusts a primary pressure (pressure in line 53) of a hydraulic oil supplied to the remote control valve [0085], 
a setting mechanism (22) for executing a fixed setting to make the construction machine perform a desired operation [0086-0089, 0095], and 
a controller (20) for controlling the traveling mechanism through a traveling control mechanism  [0083]; 
configuring the traveling mechanism to switch a traveling speed of the construction machine between a high speed and a low speed slower than the high speed, in accordance with an operation amount of the remote control valve [0083]; 
providing a pump (26) and a traveling motor (29) to the HST circuit; 
connecting pilot lines (37, 38) extending from the remote control valve and allowing the hydraulic oil supplied from the remote control valve to flow therethrough to 
attaching to the traveling motor a rotation sensor (35) that measures a rotation speed of the traveling motor [0080]; 
activating the remote control valve independently of a manual operation of the remote control valve (depicted as a solenoid valve therefore operated independently of an manually operated input device such as 21, 22) by the controller so as to adjust the secondary pressure of the hydraulic oil supplied from the remote control valve [0083] based on a setting signal from the setting mechanism and a rotation speed signal from the rotation sensor [0080, 0086-0089, 0095]; and 
adjusting a flow rate of the hydraulic oil discharged from the pump by the remote control valve by changing or keeping constant the secondary pressure of the hydraulic oil that flows through the pilot lines [0083].
Aizawa fails to explicitly state that the pilot lines are each provided with a pressure sensor that measures a pressure of the hydraulic oil flowing through the pilot line and the controller activates the remote control valve so as to adjust the pressure of the hydraulic oil supplied from the remote control valve on the basis of a setting signal from the pressure signal from the pressure sensor.
DeMarco discloses (Fig. 1) a traveling control mechanism that controls a traveling mechanism configured by an HST circuit and provided to each of a left and a right of a construction machine, the traveling control mechanism comprising: 
a remote control valve (24) that controls an operation of the construction machine [0025]; 
a setting mechanism (18) for executing a fixed setting to make the construction 
a controller (20) for controlling the traveling mechanism, wherein: 
the HST circuit is provided with a pump (26) and a traveling motor (28), 
the pump connects to pilot lines (the lines connecting 24 to 22) extending from the remote control valve and allowing the hydraulic oil supplied from the remote control valve to flow therethrough [0028], 
the pilot lines are each provided with a pressure sensor (50) that measures a pressure of the hydraulic oil flowing through the pilot line ([0029] discloses that the pressure sensors provide more accurate control and may also improve diagnostic and error detection functions),
the traveling motor is provided with a rotation sensor (32) that measures a rotation speed of the traveling motor [0025], 
the controller activates the remote control valve so as to adjust the pressure of the hydraulic oil supplied from the remote control valve on the basis of a setting signal from the setting mechanism, a pressure signal from the pressure sensor, and a rotation speed signal from the rotation sensor [0025, 0029]. 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Aizawa, by providing the pilot lines with a pressure sensor that measures a pressure of the hydraulic oil flowing through the pilot line, as taught by DeMarco, for the purpose of providing more accurate control.

Regarding claim 8, Aizawa discloses (Fig. 2) a traveling control mechanism that controls a traveling mechanism of a construction machine, the traveling mechanism 
a remote control valve (39) that controls an operation of the construction machine [0083]; 
a pressure adjusting solenoid valve (43) that adjusts a primary pressure (pressure in line 53) of a hydraulic oil supplied to the remote control valve [0085]; the pressure adjusting solenoid being configured to switch a traveling speed of the construction machine between a high speed and a low speed lower than the high speed, in accordance with an operation amount of the pressure adjusting solenoid (.  [0083] states the controller activates the remote control valve.  [0080] states that a rotation sensor (35) feeds a rotation speed signal to the controller (20).  [0080] further states that the rotation speed signal is used in a “vehicle speed calculation” which [0081] states is part of a “travel load” calculation.  The travel load calculation is used to determine the activation amounts of the engine speed and the displacement of the pump.  The displacement of the pump is controlled by setting the remote control valve to a forward/backward position in combination with an opening amount of the pressure adjusting solenoid valve as indicated by [0096-0097]. To paraphrase, the controller determines the displacement amount of the pump (by actuating both the remote control valve and the pressure adjusting solenoid valve) in response to the rotation speed signal, as the rotation speed signal determines the engine speed and the engine speed 
a controller (20) for controlling the traveling mechanism, wherein: 
the traveling mechanism is configured to switch a traveling speed of the construction machine between the high speed and the low speed slower than the high speed, in accordance with an operation amount of the remote control valve [0083], 
the HST circuit comprises a pump (26) and a traveling motor (29), 
the pump connects to pilot lines (37, 38) extending from the remote control valve and allows the hydraulic oil supplied from the remote control valve to flow therethrough [0083], 
the traveling motor comprises a rotation sensor (35) that measures a rotation speed of the traveling motor [0080], 
the controller activates the remote control valve independently of a manual operation thereof (depicted as a solenoid valve therefore operated independently of an manually operated input device such as 21, 22) so as to adjust the secondary pressure of the hydraulic oil supplied from the remote control valve [0083] based on a rotation speed signal from the rotation sensor [0080, 0086-0089, 0095], and 
the remote control valve adjusts a flow rate of the hydraulic oil discharged from the pump by changing or keeping constant the secondary pressure of the hydraulic oil that flows through the pilot lines [0083]. 
Aizawa fails to explicitly state that the pilot lines are each provided with a pressure sensor that measures a pressure of the hydraulic oil flowing through the pilot line and the controller activates the remote control valve so as to adjust the pressure of the hydraulic oil supplied from the remote control valve on the basis of a setting signal 
DeMarco discloses (Fig. 1) a traveling control mechanism that controls a traveling mechanism configured by an HST circuit and provided to each of a left and a right of a construction machine, the traveling control mechanism comprising: 
a remote control valve (24) that controls an operation of the construction machine [0025]; 
a setting mechanism (18) for executing a fixed setting to make the construction machine perform a desired operation [0025]; and 
a controller (20) for controlling the traveling mechanism, wherein: 
the HST circuit is provided with a pump (26) and a traveling motor (28), 
the pump connects to pilot lines (the lines connecting 24 to 22) extending from the remote control valve and allowing the hydraulic oil supplied from the remote control valve to flow therethrough [0028], 
the pilot lines are each provided with a pressure sensor (50) that measures a pressure of the hydraulic oil flowing through the pilot line ([0029] discloses that the pressure sensors provide more accurate control and may also improve diagnostic and error detection functions),
the traveling motor is provided with a rotation sensor (32) that measures a rotation speed of the traveling motor [0025], 
the controller activates the remote control valve so as to adjust the pressure of the hydraulic oil supplied from the remote control valve on the basis of a setting signal from the setting mechanism, a pressure signal from the pressure sensor, and a rotation 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Aizawa, by providing the pilot lines with a pressure sensor that measures a pressure of the hydraulic oil flowing through the pilot line, as taught by DeMarco, for the purpose of providing more accurate control.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claims 2-6, the modified device of Aizawa/DeMarco discloses the claimed invention substantially as claimed, as set forth above for Claim 1, except fails to explicitly state the additional control method/steps as recited in claims 2-6.  Further modification of the device/method of Aizawa would require improper hindsight bias, and therefore contains allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/F Daniel Lopez/Primary Examiner, Art Unit 3745